1. In view of all the facts found in this record, I do not believe conviction for an offense higher than manslaughter is justified. That deceased brought about the separation of appellant and his wife is not debatable. There was no other cause for the trouble attempted to be shown. That deceased perhaps went further than alienation and separation of the parties is justified by the facts. The letter received a few moments before the killing placed his mind beyond cool reflection, and this isthe cause for the killing, viewed *Page 24 
in the light of other conduct by deceased. Stewart v. State,52 Tex. Crim. 273.
2. The defendant was entitled to a charge. 1st. Submitting insulting conduct affirmatively and separately from circumstances generally. 2nd. Another distinct charge on combination of causes, previous conduct, etc. I do not think the charge was sufficient, nor the verdict justified for murder.
                          ON REHEARING.                          May 20, 1914.